Title: James Madison to James Monroe, 20 September 1826
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 20. 1826
                            
                        
                        Inferring from the silence of the Newspapers, since they announced your appointment as a visitor of the
                            University, that your answer did not require a replacing one, I take for granted that you will be with your colleagues at
                            the legal place & period. Allow me to count on your being thus far on your way in time for us to proceed hence
                            together. I propose to set out on saturday after next, and hope you will be able to take a few days of previous rest with
                            us. Health & all other blessings
                        
                            
                                James Madison
                            
                        
                    